Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Status of Claims
	Claim 11 was previously presented.  Claims 1-9 have been cancelled.  Claim 10 has been amended.  Claims 10 and 11 are pending and have been fully considered.  All claims are drawn to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Claim Objections and the 35 USC §112 rejections in view of Applicant’s remarks and a reconsideration of the application.  There were no prior-art related rejections in the prior Office Action (OA).
Response to Amendment
In their reply dated July 19, 2022, Applicant made certain claim amendments to address the objections and rejections of the prior OA and to clarify the claim language and advance prosecution.  As implied above, the amendments properly address the previously remaining issues.

Allowable Subject Matter
Claims 10 and 11 are allowed.  
Independent claim 10 follows:  
Claim 10:	A preparation method for a polyurethane/polyvinylidene fluoride composite membrane, comprising an active layer and a support layer, 
wherein the active layer is a polyurethane casting membrane, the support layer is a polyvinylidene fluoride membrane, and the polyurethane/polyvinylidene fluoride composite membrane is prepared by coating the active layer onto the support layer, and 
the active layer has a thickness of 20-30 µm and the support layer has a thickness of 110-120 µm, the preparation method comprising the following steps: 
(1) preparation of the support layer by 
a. adding polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone into a round-bottom flask at a first mass ratio, placing the round-bottom flask in a thermostatic water bath of 50-60°C and holding for 12-24 hours until the added polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone are completely dissolved, and then performing filtration, degassing, film wiping and drying in sequence; 
b. placing the wiped film into de-ionized water and holding for 48-72 hours to remove N- Methyl pyrrolidone, and then placing into an air-blowing drying oven for drying with a temperature controlled to 50-60°C to obtain the polyvinylidene fluoride membrane as the support layer; 
the first mass ratio of polyvinylidene fluoride, polyethylene glycol, and N-Methyl pyrrolidone is 1:0.1-0.2:5-8; 
a thickness of a knife is 100-200 µm when film wiping is performed on a non-woven fabric; 
(2) preparation of coating solution of the active layer by 2Docket No.: C6412-048
a. adding polyurethane, polyethylene glycol, and tetrahydrofuran into a round-bottom flask at a second mass ratio and waiting until the added polyurethane, polyethylene glycol, and tetrahydrofuran are completely dissolved so as to form a homogeneous casting solution;

a. adding polyurethane, polyethylene glycol, and tetrahydrofuran into a round-bottom flask at a second mass ratio and waiting until the added polyurethane, polyethylene glycol, and tetrahydrofuran are completely dissolved so as to form a homogeneous casting solution; 
b. performing filtration for the homogeneous casting solution obtained at step a by using a stainless steel strainer with 300 meshes; 
c. standing the casting solution filtered at step b for 2-5 hours to remove bubbles so as to obtain the polyurethane casting solution as the active layer; 
(3) preparation of the composite membrane by 
a. coating, by the knife, the casting solution de-bubbled at step (2) onto the polyvinylidene fluoride membrane obtained at step (1), and then placing the polyvinylidene fluoride membrane into the air-blowing drying oven to remove tetrahydrofuran in the active layer so as to obtain the polyurethane/polyvinylidene fluoride composite membrane; 
at step (2), the second mass ratio of polyurethane, tetrahydrofuran and polyethylene glycol is 2:0.1-0.2:12, 
wherein an average molecular weight of polyethylene glycol at steps (2) is 200; 
at step (3), the thickness of the knife is 200-300 µm during film wiping, and the temperature of the air-blowing drying oven is controlled to 40-50°C during drying.
The following is an examiner’s statement of reasons for allowance:  
With respect to the claims, it does not appear that the previously employed prior art fully discloses, singly or in combination, or to renders obvious, all the limitations of the recited claims.  Moreover, no newly found prior art, or reasonable combination of prior art, teaches or fairly suggests a preparation method for a polyurethane/polyvinylidene fluoride composite membrane for extracting organic sulfide from naphtha with the features and manipulative steps substantially as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/